Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2020, 4/15/2021, 6/9/2021, 6/29/2021 are considered by the examiner.
Drawings
The drawings submitted on 3/16/2020 was considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
There is no concrete structure or any evidence that illustrates what all the combination of the core is and whether it enables the entire scope of the claimed range, without including millions of other species under transitional metals, noble metals, ions thereof, salt thereof, and oxides thereof and a mixture thereof but not necessarily within the scope of the invention.
First, the scope of the claims relates to a large number of possible metals, noble metals, ions thereof, salt thereof, and oxides thereof and a mixture thereof for. In this case, the unpredictability of combinations creates a reasonable doubt as to whether the artisan could reasonably prepare core particle within the broad scope of the claim. It is also evident that there would be an unreasonable degree of experimentation for metals, noble metals, ions thereof, salt thereof, and oxides thereof and a mixture thereof because of the large number of possible core particle compositions are involved and expected differences of the combinations are changed. Based on the evidence regarding each of the above factors, the specification, at the time of the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, it is unknown what “salt thereof, oxide thereof and mixture thereof” includes. For example, it is unclear if “oxide thereof” also includes “salt thereof” and/or “ion thereof” in its chemical structure. Appropriate corrections or further clarification is required.
Claims 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claim limitation that that loading amount is “0.01 mg/cm2 to  2.0 mg/cm2,” however it is unclear what the loading amount pertains to, for example the loading of the resin in the adhesion layer or the scavenger.  Appropriate corrections or further clarification is required.
Claims Analysis
Since, claims 1-19 recites multiple compounds in an alternative manner. Thus as long as one of the compounds are disclosed by the prior art such as metal oxide. It is unnecessary to address the rest of the claimed limitations such as transition metal, noble metal, an ion, a salt and a mixture thereof.
When considering the reference Wang, it is noted that the claims have “intended use” language such as “catalyst” in catalyst electrode and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be 
For the purpose of compact prosecution, in claim 12 the loading amount would be interpreted as the mass of all components of the adhesion layer. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in alternative, under U.S.C 103(a) as unpatentable over Wang et al. (US Publication 2016/0036049).
Regarding claims 1, the Wang et al. reference discloses a radical scavenger comprising a core particle being any one selected from a group consisting of a transition 
The Wang et al. reference is silent in disclosing that the core particle is capable of decomposing a peroxide or a radical, however, it is the position of the Examiner that such properties are inherent, given that both Wang et al. reference and the present application utilize similar or the same materials. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I
Regarding claim 2, the Wang et al. reference discloses the carbon coating layer has a pore size of 2-50nm ([0100]). Since the Wang et al. reference discloses 2nm or 20 angstroms, it is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773
Regarding claim 3, the Wang et al. reference discloses wherein the porous carbon coating layer has a thickness of 0.5 nm to 10 nm [(0060]).
Regarding claims 4-7, the Wang et al. reference discloses a transitional metal phosphate which is capable of being a salt ([0040]).

Regarding claim 14, the Wang et al. reference discloses a membrane-electrode assembly comprising an ion exchange membrane (103, with lithium intercalation), catalyst electrodes (102) disposed at opposite surfaces of the ion exchange membrane; and the radical scavenger according to claim 1, the radical scavenger being located at any one position selected from a group consisting of in the catalyst electrodes, in the ion exchange membrane, between the ion exchange membrane and the catalyst electrodes, and a combination thereof.  


Claim(s) 1, 2, 4-9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in alternative, under U.S.C 103(a) as unpatentable over Yao et al.  (Dopamine-assisted on-port synthesis of zinc ferrite-embedded porous carbon nanospheres for ultrafast and stable lithium ion batteries)
Regarding claims 1, the Yao et al. reference discloses a core particle being any one selected from a group consisting of a transition metal, a noble metal, an ion thereof, 
The Yao et al. reference is silent in disclosing that that the component is a radical scavenger and core particle is capable of decomposing a peroxide or a radical, however, it is the position of the Examiner that such properties are inherent, given that both Wang et al. reference and the present application utilize similar or the same materials. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I
Regarding claim 2, the Yao et al. reference discloses the carbon coating layer has a pore size of about 1-20 angstrom (Fig. 2f).
Regarding claims 4-7, the Yao et al. reference discloses a ZnFe2O4 (Fig. 1a).
Regarding claim 8, the Yao et al. reference discloses a method of manufacturing a component, the method comprising coating a carbon precursor on a surface of a core, the core particle being any one selected from a group consisting of a transition metal, a noble metal, an ion thereof, a salt thereof, an oxide thereof, or a mixture thereof and carbonizing the carbon precursor on the surface of the core particle to form a porous carbon coating layer (Abstract).
Regarding claim 9, the Yao et al. reference discloses wherein the step of coating the carbon precursor on the surface of the core particle comprises adding the carbon 
Regarding claim 11, Yao et al. reference discloses wherein the carbon precursor is any one selected from a group consisting of dopamine, acrylonitrile, vinylpyrrolidone, lignin, a polymer, and a mixture thereof (Abstract).  
Claim(s) 1, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in alternative, under U.S.C 103(a) as unpatentable over Lian et al.  (US Publication 2009/0098033).
Regarding claims 1, the Lian et al. reference discloses a core particle being any one selected from a group consisting of a transition metal, a noble metal, an ion thereof, a salt thereof, an oxide thereof, and a mixture thereof and a porous carbon coating layer located on a surface of the core particle (Abstract).  
The Lian et al. reference is silent in disclosing that that the component is a radical scavenger and core particle is capable of decomposing a peroxide or a radical, however, it is the position of the Examiner that such properties are inherent, given that both Wang et al. reference and the present application utilize similar or the same materials. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13 is/are rejected under 35 U.S.C. 103(a) as unpatentable over Wang et al. (US Publication 2016/0036049)
	Regarding claim 13, the Wang reference discloses carbonization under a nitrogen or argon atmosphere of temperatures of 400-2000˚C but is silent in two separate steps of stabilization at 400 ˚C and carbonization at 600˚C-900 ˚C, however, when carbonization is at 2000 ˚C starting the temperature of carbonization step at 0-400˚C taught would require to raise the temperature up to 2000˚C which includes carbonization temperatures of 600˚C-900 ˚C . If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  KSR v. Teleflex

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103(a) as unpatentable over Yao et al.  (Dopamine-assisted on-port synthesis of zinc ferrite-embedded porous carbon nanospheres for ultrafast and stable lithium ion batteries) in view of Deng et al. (US Publication 2012/0295155)
Regarding claim 10, the Yao reference discloses the claimed invention above and further incorporated herein. The Yao reference discloses a carbonization of carbon precursor coating on the surface of the core particle but does not disclose the carbon precursor having a composition for coating the carbon precursor comprises 0.01 parts by weight to 10 parts by weight of the core particle based on 100 parts by weight of the core particle. The Deng reference also discloses a carbon precursor coating undergoing carbonization [0180]   in which the coated materials should be no more than 50 wt% and even in the range of 1 weight percent to 30 weight percent%. The Deng reference 
The results of the carbon precursor comprises 0.01 parts by weight to 10 parts by weight of the core particle based on 100 parts by weight of the core particle can be achieved. 
Regarding claim 12, the Yao reference discloses the claimed invention above and further incorporated herein. The Yao reference discloses a step of adding and mixing the core particle to the composition for coating. However, the Yao reference does not disclose coating the carbon precursor is performed at 0 °C to 80 °C for 0.5 hours to 50 hours at 100 rpm to 500 rpm.  However, the Deng reference discloses the thoroughly mixed compositions [0145] are performed at  300 rpm at 1 hr. (Examples). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate at  300 rpm at 1 hr. in order provide thorough mixing of the materials for observation of material’s intrinsic and extrinsic properties.
In addition, the Yao in view of Deng is silent on the temperature in which stirring of the composition are performed but it would have been obvious before the effective filing date of the invention to incorporate room temperature (approximately 20-25 C) in stirring of the composition since this requires no energy and reduce cost of manufacturing the compositions. Common sense teaches that familiar items may have KSR v. Teleflex  


Claim(s) 14-19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in alternative, under U.S.C 103(a) as unpatentable over Lian et al.  (US Publication 2009/0098033) in view of Kim et al. (US Publication 2011/0223515).

Regarding claims 14 and 19, the Lian et al. reference disclose the composition can be in catalysis and for fuel cells but is silent in disclosing that fuel cell structure. However, the Kim et al. reference discloses the fuel cell comprises a membrane-electrode assembly comprising an ion exchange membrane, catalyst electrodes disposed at opposite surfaces of the ion exchange membrane; and the radical scavenger according to claim 1, the radical scavenger (catalyst) being located at any one position selected from a group consisting of in the catalyst electrodes, in the ion exchange membrane, between the ion exchange membrane and the catalyst electrodes, and a combination thereof in order improved output due to decreased interface resistance (Fig. 1, [009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide fuel cell comprises a membrane-electrode assembly comprising an ion exchange membrane,  familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of the patents together like pieces of a puzzle.  A person of ordinary skill is also a person of ordinary creativity, not an automaton.  The question to be answered is whether the claimed invention is a product of innovation or merely the result of common sense, ordinary creativity, and ordinary skill.  KSR v. Teleflex  
Regarding claim 15, the Lian in view of the Kim discloses a modified membrane electrode assembly comprising an interfacial adhesion layers located between the ion exchange membrane and the catalyst electrodes, wherein each of the interfacial adhesion layers comprises an ionomer and the radical scavenger (catalyst) at the interface (Fig. 1).
Regarding claim 16, the Lian in view of the Kim discloses a modified membrane electrode assembly comprising an catalyst layer partially permeating the adhesive layer in an average thickness of between about 1% to about 10% based on the entire thickness of the catalyst layer [0030] and the catalyst is calculating to be about 19wt% of an electrode and the loading is about 0.25 mg/cm2 while the adhesive layer loading is 2 which would be calculated to about 0.1-70 wt% of the catalyst based on a total weight of the interfacial adhesion layer.
Regarding claim 17 and 18, the Lian in view of the Kim discloses a modified membrane electrode assembly comprising each of the interfacial adhesion layers has a thickness of 10 nm to 10 pm and a loading amount of each of the interfacial adhesion layers is 0.01 mg/cm2 to 2.0 mg/cm2.  

 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 8,735,017 to Kim et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725